Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cahill (2010/0080352).
	Regarding claim 1, Cahill discloses a radiometric measuring device, comprising: at least one at least partially bent source receiving tube (Fig. 6A, 64) configured to receive a radiation source (Fig. 6A, source 76); and at least one transmission tube configured to provide a guiding path within the transmission tube for at least a portion of radiation emitted by the radiation source (Fig. 6A, transmission chamber 50), wherein the source receiving tube and the transmission tube are arranged relative to each other such that at least a portion of the radiation emitted by the radiation source is guidable in a straight line through a material disposable between the radiation source and a distal end of the transmission tube and the guiding path (Fig. 6A), and wherein the source receiving tube and the transmission tube are arranged adjacent to each other (Cahill, [0034], “adjacent the transmission chamber is a source chamber 60”).
	Regarding claim 4, Cahill further discloses a first fastening element is provided between the source receiving tube and the transmission tube, the first fastening element being connected to the source receiving tube and the transmission tube in longitudinal extent so that both tubes are arranged 
	Regarding claim 9, Cahill further discloses the source receiving tube has a smaller wall thickness than the transmission tube (Cahill, [0037], “To minimize the size of the needed source 76, the metal intersected by the chamber path 88 is kept to a minimum”), and wherein the source receiving tube has a smaller diameter than the transmission tube. (Cahill, Fig. 6)
	Regarding claim 13, Cahill discloses a radiometric measuring device, comprising: at least one at least partially bent source receiving tube configured to receive a radiation source; and at least one transmission tube configured to provide a guiding path within the transmission tube for at least a portion of the radiation emitted by the radiation source, wherein the source receiving tube and the transmission tube are arranged relative to each other such that at least a portion of radiation emitted by the radiation source is guidable in a straight line through a material disposable between the radiation source and a distal end of the transmission tube and the guiding path, and wherein the source receiving tube is received in the transmission tube, and wherein at least one reinforcing member is at least partially disposed at the source receiving tube. (Cahill, Fig. 6)

Claim Rejections - 35 USC § 103
	Claims 2-3, 5-8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill.
	Regarding claim 2, claim 2 differs from Cahill in that the source receiving tube is not disposed within the transmission tube.
	However, this changes only the location of the parts, and not their function in any way.  Unless placing the source receiving tube outside the transmission tube results in some unexpected benefit or even appreciably different function, the position of the tube is not of patentable significance.

	However welding as a process is well-known within the art of metalworking, and its use to secure two metal parts together where they come into contact with one another (as they do in Cahill) would be obvious to one of ordinary skill in the art.
	Regarding claims 5-8, 10-12, and 14, one of ordinary skill in the art, faced with the problem of fixing two metal tubes together, would readily apply the well-known techniques of sheet metal supports and welding.  Further, none of the claimed modifications appear to change the function of the device in any way, and would therefore be a matter of design choice.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884